UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 30, 2012 Commission File Number: 000-53274 Farm Lands of Africa, Inc. (Exact name of registrant as specified in its charter) Nevada 83-0510954 (State or other jurisdiction of incorporation) (IRS Employer Identification Number) 401 Atlantic Suites, Europort, Gibraltar (Address of principal executive offices) + (Registrant’s telephone number, including area code) Farm Lands of Guinea, Inc. (Former name or former address if changed since the last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communication pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item. 8.01 Other Events On March 23, 2012, Farm Lands of Guinea, Inc. (the “Company”) filed Articles of Merger with the Nevada Secretary of State (the “Merger Certificate”) to effectuate a merger of the Company’s wholly owned subsidiary, Farm Lands of Africa, Inc., a Nevada corporation (“FLA”), with and into the Company pursuant to an Agreement and Plan of Merger dated as of February 29, 2012 by and between the Company and FLA (the “Merger Agreement”). In connection with the merger the name of the Company has been changed to Farm Lands of Africa, Inc.A copy of the Merger Certificate is attached hereto as Exhibit 3.1. In connection with the change of the Company’s name, the Company applied to the Financial Industry Regulatory Authority (“FINRA”) for a new ticker symbol to reflect its new name. FINRA approved the name change and assigned the new ticker symbol “FLAF.OB” to the Company’s common stock and on March 28, 2012 the Company’s common stock began trading under the new symbol. Item 9.01 Financial Statements and Exhibits. (d) The following exhibits are filed with this report: Articles of Merger filed with the Nevada Secretary of State on March 23, 2012 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: March 30, 2012 FARM LANDS OF AFRICA, INC. By: /s/ Michael Barton Michael Barton Chief Financial Officer 3
